DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Election/Restrictions
Applicant’s election of Species 1 (figures 1-3 and 8-13; claims 1-6, 9-10, 12-16, and 19-20) in the reply filed on 01/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected Species 2 and 3 (figures 4-7 and 14; claims 7-8, 11 and 17-18; wherein claim 18 reads on the non-elected Species, therefore claim 18 is withdrawn from the consideration) are withdrawn from consideration.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the limitation “no power is supplied to the resistive heating element through the first and second power pins during the measuring mode” is lacking support in the specification. The specification only discloses the controller performs the measuring mode, but does not explicitly or implicitly discloses the no power is supplied to the resistive heating element during the measuring mode.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the first and second power pins performs… detecting changes in voltage at the first and second thermocouple junctions without interrupting the power supplied to the resistive heating element” is indefinite, because it is unclear how 
For the purpose of examination, the function detecting changes in voltage at the first and second thermocouple junctions without interrupting the power supplied to the resistive heating element” will be interpreted to be an intended function of “the first and second power pins” cooperated with other structures, such as voltmeter.

Regarding claim 2-6, 9-10, and 12-15, these claims are rejected due to their dependency on an indefinite claim as shown above.

Regarding claim 20, the limitation “no power is supplied to the resistive heating element through the first and second power pins during the measuring mode” is indefinite. It is clear the measuring mode including any functions or operations of the heater. In light of the specification, the measuring mode includes measuring the change of the voltage of the heater, and it is unclear how to measuring the change of the voltage of the heater with no power supplied to the heater.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al. (US 2013/0148693) (Previously cited).

    PNG
    media_image1.png
    358
    815
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    356
    315
    media_image2.png
    Greyscale

Regarding claim 1, Aggarwal et al. teaches a heater (Thermocouple assembly 100) comprising: 
a first power pin (First wire 108) made of a first conductive material (See fig.6A and para. [0030] “…the first wire 108 is formed of Platinum…”); 
a second power pin (Second wire 110) made of a second conductive material that is dissimilar from the first conductive material of the first power pin (See fig.6A and para. [0030] “…the second wire 110 is formed of a Platinum alloy having 13% Rhodium…”); and 
a resistive heating element (Thermocouple junction 130) having a first end (first end; see the annotation of fig.6A) and a second end (second end; see the annotation of fig.6A) and being made of a material that is different from the first and second conductive materials of the first and second power pins [Examiner's note: See para. [0032] "...The exposed portion of the first and second wires 108, 110 are fused together to form a bead, or thermocouple junction 130…” therefore, the thermocouple junction 130 made of first wire 108 and 110, and hence the material of the thermocouple junction 130 is not Platinum nor Platinum alloy having 13% Rhodium.], 
wherein the first end of the resistive heating element (Thermocouple junction 130) is electrically and directly connected to the first power pin (First wire 108) to form a first thermocouple junction (FJ; see the annotation of fig.6A), and the second end of the resistive heating element (Thermocouple junction 130) is electrically and directly connected to the second power pin (Second wire 110) to form a second thermocouple junction (SJ; see the annotation of fig.6A), and 
wherein the first and second power pins perform a dual function of supplying power to the resistive heating element and detecting changes in voltage at the first and [Examiner’s note: The functions “supplying power to the resistive heating element and detecting changes in voltage at the first and second thermocouple junctions without interrupting the power supplied to the resistive heating element” is interpreted to be the intended function of the two power pins. Since Aggarwal teaches every structure of the first and second power pins, the power pins of Aggarwal are capable to perform the same functions cooperated with other necessary structure.]

Regarding claim 6, Aggarwal et al. teaches the heater (Thermocouple assembly 100) is a cartridge heater (See fig.5) comprising: 
a non-conductive portion (Support member 104) defining a proximal end (PE; see the annotation of fig.6A) and a distal end (DE; see the annotation of fig.6A), the non-conductive portion having first and second apertures (the aperture of bores 120 filled with wires 108 and 110) extending through at least the proximal end (PE), wherein the first and second power pins are disposed within the first and second apertures (Bores 120), and the resistive heating element (Thermocouple junction 130) is disposed around the non- conductive portion (Support member 104); 
a sheath (Sheath 102) surrounding the non-conductive portion (Support member 104); and 
a sealing member (Measuring tip 118) disposed at the proximal end of the non-conductive portion (Support member 104) and extending at least partially into the sheath  (Sheath 102).

Regarding claim 9, Aggarwal et al. teaches insulation (Support member 104) disposed over the resistive heating element (Thermocouple junction 130) and at least a portion of the first and second power pins (wires 108 and 110); and a protective member (Sheath 102) disposed over the insulation (Second ceramic coating 8).

Regarding claim 10, Aggarwal et al. teaches the heater is a layered heater (See fig.6A), the insulation (Support member 104) is a dielectric layer (See para. [0029] “…support member 104 may he formed of ceramic…”), and the protective member (Sheath 102) is a protective layer.

Regarding claim 12, Aggarwal et al. teaches a heat exchanger comprising the heater according to Claim 1 (see the discussion of claim 1, Aggarwal teaches the heater.).

Regarding claim 13, Aggarwal et al. teaches the heater is selected from the group consisting of a cartridge heater, a tubular heater, a layered heater, a polymer heater, a flexible heater, heat trace, and a ceramic heater (See fig.5, the heater of Aggarwal is a cartridge heater.).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. in view of Wellington et al. (US 2003/0142964).
Regarding claim 2, Aggarwal et al. teaches all limitations as set forth in claim 1, but does not explicitly teach the first power pin and second power pin are different nickel alloys.
However, Wellington et al. teaches a conductor made of nichrome, nickel, and a number of alloys made from copper and nickel (See para. [0889]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of power pins of Aggarwal et al. with using nichrome, nickel, and a number of alloys made from copper and nickel as conducting material as taught by Wellington, so that two pins are made from different nickel alloys such as a nickel pin and a nichrome pin, in order to reduce the manufacturing cost and have better electrical resistance properties (Para. [0889]).

Regarding claim 3, Aggarwal et al. teaches all limitations as set forth in claim 1, but does not explicitly teach the resistive heating element is a nichrome alloy material.
However, Wellington et al. teaches a conductor made of nichrome, nickel, and a number of alloys made from copper and nickel (See para. [0889]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of power pins of Aggarwal et al. with using nichrome, nickel, and a number of alloys made from copper and nickel as conducting material as taught by Wellington, so that two pins are made from different nickel alloys such as a nickel pin and a nichrome pin, therefore the resistive heating is a fused nichrome material, in order to make power pins by a conventional  conductive material and therefore reduce the manufacturing cost. (Para. [0889]).

Claims 4, 5, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. in view of Cohen (US 2009/0073732).
Regarding claim 4, Aggarwal et al. teaches a controller (temperature control system 44) in communication with the first and second power pins (Wires 108 and 110) and configured to switch between a heating mode for directing power to the resistive heating element (See para.[0025] “The temperature controller 46 is configured to selectively adjust the energy supplied to the heating element(s) 16 in response to data provided by the temperature sensors to maintain a substantially uniform temperature distribution across the entire substrate 24 being processed.”), but does not explicitly teach a measuring mode for measuring changes in voltage at the first and second thermocouple junctions to determine an average temperature of the heater.
Cohen teaches a controller configured to switch between a heating mode for directing power to the resistive heating element (See para.[0007] “a power source configured to supply power to a load through a current pass element”), a measuring mode for measuring voltage of the heating element (See para.[0024] “The controller measures in real time the output current I and the load voltage V which supplies the current.”) to determine an average temperature of the heater [Examiner’s note: This is a functional language. Since the controller is configured to measure the current and voltage, and therefore it is capable to determine an average temperature of the heater.]
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the controller of Aggarwal with the controller configured for directing power to the resistive heating .

Regarding claim 5, Aggarwal et al. teaches a controller (temperature control system 44) in communication with the first and second power pins  (Wires 108 and 110) but does not explicitly teach the controller is configured to measure changes in voltage at the first and second thermocouple junctions without interrupting power to the resistive heating element.
Cohen teaches a controller is configured to measure changes in voltage without interrupting power to the resistive heating element (See para.[0024] “The controller measures in real time the output current I and the load voltage V which supplies the current.”) . 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the controller of Aggarwal with the controller configured for directing power to the resistive heating element and for measuring voltage of the heating element of Cohen , in order to control the heating element with desired operations and functions.

Regarding claim 16, Aggarwal et al. teaches a heater system comprising: 
a heater (Thermocouple assembly 100) comprising: 
a first power pin (First wire 108) made of a first conductive material (See fig.6A and para. [0030] “…the first wire 108 is formed of Platinum…”); 
(Second wire 110) made of a second conductive material that is dissimilar from the first conductive material (See fig.6A and para. [0030] “…the second wire 110 is formed of a Platinum alloy having 13% Rhodium…”); and 
a resistive heating element (Thermocouple junction 130) having a first end (first end; see the annotation of fig.6A) and a second end (second end; see the annotation of fig.6A) and being made of a material that is different from the first and second conductive material of the first and second power pins [Examiner's note: See para. [0032] "...The exposed portion of the first and second wires 108, 110 are fused together to form a bead, or thermocouple junction 130…” therefore, the thermocouple junction 130 made of first wire 108 and 110, and hence the material of the thermocouple junction 130 is not Platinum nor Platinum alloy having 13% Rhodium.], 
wherein the first end of the resistive heating element (Thermocouple junction 130) is electrically and directly connected to the first power pin (First wire 108) to form a first thermocouple junction (FJ; see the annotation of fig.6A), and the second end of the resistive heating element (Thermocouple junction 130) is electrically and directly connected to the second power pin (Second wire 110) to form a second thermocouple junction (SJ; see the annotation of fig.6A); and 
a controller (temperature control system 44) in communication with the first and second power pins  (Wires 108 and 110)
Aggarwal et al. does not explicitly teach the controller is configured to measure changes in voltage at the first and second thermocouple junctions to determine an average temperature of the heater without interrupting power to the resistive heating element.
Cohen teaches a controller configured to measure changes in voltage without interrupting power to the resistive heating element (See para.[0024] “The controller measures in real time the output current I and the load voltage V which supplies the current.”) . 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the controller of Aggarwal with the controller configured for directing power to the resistive heating element and for measuring voltage of the heating element of Cohen , in order to control the heating element with desired operations and functions.

Regarding claim 19, Aggarwal et al. teaches a controller (temperature control system 44) in communication with the first and second power pins (Wires 108 and 110) and configured to switch between a heating mode (See para.[0025] “The temperature controller 46 is configured to selectively adjust the energy supplied to the heating element(s) 16 in response to data provided by the temperature sensors to maintain a substantially uniform temperature distribution across the entire substrate 24 being processed.”), but does not explicitly teach a measuring mode 
Cohen teaches a controller configured to switch between a heating mode for directing power to the resistive heating element (See para.[0007] “a power source configured to supply power to a load through a current pass element”), a measuring mode for measuring voltage of the heating element (See para.[0024] “The controller measures in real time the output current I and the load voltage V which supplies the current.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the controller of .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. in view of Konishi et al. (US 7,267,597).
Regarding claim 14, Aggarwal et al. teaches all limitations but does not explicitly teaches a pair of lead wires connected to the first power pin and the second power pin.
However, Konishi et al. teaches a pair of lead wires (Lead wires 7a, 7b) connected to the first power pin and the second power pin (Molybdenum foils 6a and 6b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the power pins of Aggarwal et al. with lead wires connecting to power pins as taught by Konishi et al., in order to provide electrical power.

Regarding claim 15, Aggarwal et al. teaches all limitations but does not explicitly teaches the pair of lead wires are made of a same conductive material.
However, Konishi et al. teaches a pair of lead wires (Lead wires 7a, 7b) are made of a same conductive material (See col.16, lines 9-12; “...lead wires 7a and 7b each formed of a molybdenum wire…”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the connecting terminal of the heater of Aggarwal et al. (Col.8, lines 53-65).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-10, 12-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,728,956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because the claimed subject matter of the present application and the subject matter of the U.S. Patent No. 10,728,956 B2 are substantially the same.

Present Application 16/923,597
U.S. Patent No. 10,728,956 B2
1. A heater comprising:
a first power pin made of a first conductive material;
a second power pin made of a second conductive material that is dissimilar from 
a resistive heating element having a first end and a second end and being made of a material that is different from the first and second conductive materials of the first and second power pins,
wherein the first end of the resistive heating element is electrically and directly connected to the first power pin to form a first thermocouple junction, and the second end of the resistive heating element is electrically and directly connected to the second power pin to form a second thermocouple junction, and
wherein the first and second power pins perform a dual function of supplying power to the resistive heating element and detecting changes in voltage at the first and second thermocouple junctions without interrupting the power supplied to the resistive heating element.

2. The heater according to claim 1, wherein the first power pin and the second power pin are different nickel alloys.

3. The heater according to claim 1, wherein the resistive heating element is a nichrome alloy material.

4. The heater according to claim 1, further comprising a controller in communication with the first and second power pins and configured to switch between a heating mode for directing power to the resistive heating element and a measuring mode for measuring changes in voltage at the first and second thermocouple junctions to determine an average temperature of the heater.
5. The heater according to claim 1, further comprising a controller in communication with the first and second power pins and 
6. The heater according to claim 1, wherein the heater is a cartridge heater comprising:
a non-conductive portion defining a proximal end and a distal end, the non-conductive portion having first and second apertures extending through at least the proximal end, wherein the first and second power pins are disposed within the first and second apertures, and the resistive heating element is disposed around the non-conductive portion;
a sheath surrounding the non-conductive portion; and
a sealing member disposed at the proximal end of the non-conductive portion and extending at least partially into the sheath.

9. The heater according to claim 1, further comprising:
insulation disposed over the resistive heating element and at least a portion of the first and second power pins; and
a protective member disposed over the insulation.
10. The heater according to claim 9, wherein the heater is a layered heater, the insulation is a dielectric layer, and the protective member is a protective layer.
12. A heat exchanger comprising the heater according to claim 1.
13. The heater according to claim 1, wherein the heater is selected from the group consisting of a cartridge heater, a tubular heater, a layered heater, a polymer heater, a flexible heater, heat trace, and a ceramic heater.
14. The heater according to claim 1, further comprising a pair of lead wires 
15. The heater according to claim 14, wherein the pair of lead wires are made of a same conductive material.
16. A heater system comprising:
a heater comprising:
a first power pin made of a first conductive material;
a second power pin made of a second conductive material that is dissimilar from the first conductive material; and
a resistive heating element having a first end and a second end and being made of a material that is different from the first and second conductive material of the first and second power pins,
wherein the first end of the resistive heating element is electrically and directly connected to the first power pin to form a first thermocouple junction, and the second end of the resistive heating element is electrically and directly 
a controller in communication with the first and second power pins and configured to measure changes in voltage at the first and second thermocouple junctions to determine an average temperature of the heater without interrupting power to the resistive heating element.
18. The heater system according to claim 16, wherein the first power pin is a power supply pin and the second power pin is a power return pin, and the power return pin is in electrical communication with each of the heaters.
19. The heater system according to claim 16, further comprising a switching device for switching the controller between a heating mode and a measuring mode.
20. The heater system according to claim 19, wherein no power is supplied to the 

a first end and a second end opposing the first end along a longitudinal axis of the heater;
a first power pin made of a first conductive material;

a resistive heating element having opposing ends along a longitudinal axis of the resistive heating element and being made of a material that is different from the first and second conductive materials of the first and second power pins, the longitudinal axis of the resistive heating element being coaxial with or parallel to the longitudinal axis of the heater; and
a controller in communication with the power pins,
wherein the resistive heating element is electrically and directly connected to the first power pin at one of the opposing ends to form a first thermocouple junction disposed proximate the first end of the heater, and electrically and directly connected to the second power pin at the other one of the opposing ends to form a 

2. The heater according to claim 1, wherein the first power pin and second power pin are different nickel alloys.
3. The heater according to claim 1, wherein the resistive heating element is a nichrome alloy material.
4. The heater according to claim 1, the controller further configured to switch between a heating mode for directing power to the resistive heating element and a measuring mode for measuring changes in voltage at the first and second junctions to determine the average temperature.
5. The heater according to claim 1, wherein the heater is a cartridge heater.

a non-conductive portion defining a proximal end and a distal end, the non-conductive portion having first and second apertures extending through at least the proximal end, wherein the first and second power pins are disposed within the first and second apertures, and the resistive heating element is disposed around the non-conductive portion;
a sheath surrounding the non-conductive portion; and
a sealing member disposed at the proximal end portion of the non-conductive portion and extending at least partially into the sheath.
7. The heater according to claim 5 further comprising a plurality of cartridge heaters connected in sequence, each cartridge heater having first and second junctions for sensing the average temperature for each of the cartridge heaters.

9. The heater according to claim 1 further comprising:
insulation disposed over the resistive heating element and at least a portion of the power pins; and
a protective member disposed over the insulation.
10. The heater according to claim 9, wherein the heater is a layered heater, the insulation is a dielectric layer, and the protective member is a protective layer.
11. The heater according to claim 1, wherein the resistive heating element defines a continuously variable pitch along its length.
12. The heater according to claim 1, wherein the resistive heating element defines a plurality of heating zones, wherein the resistive heating element in each heating zone defines a different pitch.

14. The heater according to claim 1, wherein the heater is selected from the group consisting of a cartridge heater, a tubular heater, a layered heater, a polymer heater, a flexible heater, heat trace, and a ceramic heater.
15. The heater according to claim 1 further comprising a pair of lead wires connected to the first power pin and the second power pin.
16. The heater according to claim 15, wherein the pair of lead wires define a conductive material that is the same material for each of the lead wires.
17. The heater according to claim 1, wherein the resistive heating element has a coil configuration.
18. The heater according to claim 1, wherein the first and second power pins are surrounded by the resistive heating element.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CHRIS Q LIU/Examiner, Art Unit 3761